Case 1:18-cv-07345-JSR Document 31-3 Filed 02/06/19 Page 1 of 10




                         Exhibit C
        Case
         Case1:18-cv-07345-JSR
               1:18-cv-05315-ALCDocument 31-3
                                  Document    Filed06/12/18
                                           1 Filed  02/06/19 Page
                                                              Page12ofof510




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVE SANDS,

                               Plaintiff,                     Docket No. 1:18-cv-5315

        - against -                                           JURY TRIAL DEMANDED

 CBS INTERACTIVE INC.

                               Defendant.



                                            COMPLAINT

       Plaintiff Steve Sands (“Sands” or “Plaintiff”), by and through his undersigned counsel, as

and for his Complaint against Defendant CBS Interactive Inc. (“CBS” or “Defendant”) hereby

alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of American actress Krysten Ritter on the set of Netflix TV series

Jessica Jones, owned and registered by Sands, a New York based professional photographer.

Accordingly, Sands seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq. This Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
        Case
         Case1:18-cv-07345-JSR
               1:18-cv-05315-ALCDocument 31-3
                                  Document    Filed06/12/18
                                           1 Filed  02/06/19 Page
                                                              Page23ofof510




       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or is transacting business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Sands is a professional photographer in the business of licensing his photographs

to online and print media for a fee, having a usual place of business at 568 Grand Street, Apt

J903, New York, New York 10002.

       6.      Upon information and belief, CBS is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 28

East 28th Street, New York, New York 10016. Upon information and belief, CBS is registered

with the New York Department of State, Division of Corporations to do business in the State of

New York. At all times material hereto, CBS has owned and operated a website at the URL:

www.CBSNews.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Sands photographed American actress Krysten Ritter on the set of Netflix TV

series Jessica Jones (the “Photograph”). A true and correct copy of the Photograph is attached

hereto as Exhibit A.

       8.      Sands is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given Copyright Registration Number VA 2-009-612.

       B.      Defendant’s Infringing Activities
        Case
         Case1:18-cv-07345-JSR
               1:18-cv-05315-ALCDocument 31-3
                                  Document    Filed06/12/18
                                           1 Filed  02/06/19 Page
                                                              Page34ofof510




       10.     CBS ran an article on the Website entitled What to stream on Netflix: 25 buzziest

shows. See https://www.cbsnews.com/pictures/what-to-stream-on-netflix-buzziest-shows/14/.

The article prominently featured the Photograph. A true and correct copy of the article is

attached hereto as Exhibit B.

       11.     CBS did not license the Photograph from Plaintiff for its article, nor did CBS

have Plaintiff’s permission or consent to publish the Photograph on its Website.

       12.     CBS has a history of using Plaintiff’s photographs without permission. Plaintiff

filed a copyright infringement case against CBS in April 2018. See Sands v. CBS Interactive Inc.

18-cv-03793-RA

                                 CLAIM FOR RELIEF
                          (COPYRIGHT INFRINGEMENT AGAINST CBS)
                                  (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     CBS infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. CBS is not, and has never been, licensed or

otherwise authorized to reproduce, publicly display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by CBS have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.
        Case
         Case1:18-cv-07345-JSR
               1:18-cv-05315-ALCDocument 31-3
                                  Document    Filed06/12/18
                                           1 Filed  02/06/19 Page
                                                              Page45ofof510




       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to recover her

damages and Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       19.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant CBS be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL
       Case
        Case1:18-cv-07345-JSR
              1:18-cv-05315-ALCDocument 31-3
                                 Document    Filed06/12/18
                                          1 Filed  02/06/19 Page
                                                             Page56ofof510




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 12, 2018
                                                          LIEBOWITZ LAW FIRM, PLLC

                                                          By: /s/Richard Liebowitz
                                                          11 Sunrise Plaza, Suite 305
                                                          Valley Stream, New York 11580
                                                          Telephone: (516) 233-1660
                                                          RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Steve Sands
Case
 Case1:18-cv-07345-JSR
      1:18-cv-05315-ALC Document
                         Document31-3
                                  1-1 Filed
                                      Filed 02/06/19
                                            06/12/18 Page
                                                     Page 7
                                                          1 of
                                                            of 10
                                                               2




                EXHIBIT A
Case
 Case1:18-cv-07345-JSR
      1:18-cv-05315-ALC Document
                         Document31-3
                                  1-1 Filed
                                      Filed 02/06/19
                                            06/12/18 Page
                                                     Page 8
                                                          2 of
                                                            of 10
                                                               2
Case
 Case1:18-cv-07345-JSR
      1:18-cv-05315-ALC Document
                         Document31-3
                                  1-2 Filed
                                      Filed 02/06/19
                                            06/12/18 Page
                                                     Page 9
                                                          1 of
                                                            of 10
                                                               2
Case
 Case1:18-cv-07345-JSR
       1:18-cv-05315-ALCDocument
                         Document31-3
                                   1-2 Filed
                                        Filed02/06/19
                                              06/12/18 Page
                                                       Page10 of210
                                                            2 of
